DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings (Fig. 2), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment supplies a properly labeled drawing.  

112 Rejections Withdrawn
The rejection of claim 4 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claim.  
The rejection of claim 12 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  

Claim Rejections - 35 USC § 112, NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The definition of variable n is unclear because it is undefined.  The definition of variable m is unclear because it is defined twice (by two mutually exclusive ranges).  Furthermore, due to the small type face combined with pixilation, the diagramed structure is functionally illegible - in particular the subscripted text.  
Clarification on all points is in order.  

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “..n is about 225…” in the claim.  (Note the related 112(b) rejection of claim 11 above.)  

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear where the concentration of SN-38 of between 5 nM and 15 nM over the period of administration is to be measured.  In the device which delivers SN-38?  The recipients blood?  Recipients tissues?  
Clarification is in order.  

Claims 17 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These dependent claims all ultimately depend from a claim (claim 11) which is also indefinite yet do not relive the indefiniteness.  The claims are also, therefore, indefinite.  

Double Patenting Advisory, NEW
Applicant is advised that should claim 12 be found allowable (claim 12 is currently rejected under 35 USC 112(b)), claim 17 will then be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  
Claim 12 teaches the method of claim 11 utilizing the conjugate of the diagramed formula of claim 11 when m=1 and n=about 225.  Claim 17 teaches the method of claim 11 when the conjugate is PLX038.  However, PLX038 is explicitly defined in the specification (page 7, [0027]) as the diagramed formula (of claim 11) when m=1 and n=about 225.  That is, claims 12 and 17 teach the same method with the same conjugate and are thus essential duplicates.  
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

103 Rejections Withdrawn
The rejection of claims 1 and 4-8 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claims.  
The rejection of claims 2, 9, 11, 12 and 15-17 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claims 2, 9, 15 and 16, the amendment cancels the claims.  With respect to the remaining claims, inventor’s amendments and arguments have been carefully considered and are persuasive 
The rejection of claims 3, 10, 13 and 14 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claims.  

Allowable Subject Matter
The subject matter of the pending claim set would be allowable once the 112(b) rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art remains the prior art of record.  As inventor cogently argues in detail in the 8/31/2022 Response, one of ordinary skill would not have found obvious the instant method of cancer treatment utilizing the instant conjugate given the cited prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/28/2022